Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The examiner of record has changed.  Please direct all further correspondence to Scott Long whose phone number is 571-272-9048.  The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 18 July 2022.
Claim Status
Claims 1-7, 10-18, 20-28 are pending.  However, claims 5-7, 15-16 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 8-9, 19, 29-30 are cancelled.    Claims 1-4, 10-14, 17-18, 20-28 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 09 September 2022  and 18 July 2022 consisting of 2 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/EP2017/084022 (filed 12/21/2017) which claims benefit from Foreign Application EUROPEAN PATENT OFFICE (EPO) 16306831.5 (filed 12/28/2016).  The instant application has been granted the benefit date, 28 December 2016, from the application EPO 16306831.5.
RESPONSE TO ARGUMENTS
The examiner withdraws all the previous rejections.

NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “yeast cytidine deaminase (CDD1)”  but CDD1 is merely an example of a few types of yeast cytidine deaminases.  It is not clear whether the claim requires CDD1 or if this is exemplary.  Often, parentheses are used to express acronyms or abbreviations, such as with “human cytidine deaminase (hCD).”  For this reason, the examiner cannot determine the scope of the phrase, “yeast cytidine deaminase (CDD1).”  
Claim 26 recites “said cancer is gastro-intestinal cancer, comprising cancers of oesophagus, gallbladder, liver, pancreas, stomach, small intestine, bowel, and anus.”  The scope of the claim is unclear, because the applicant has demonstrated the ability to use proper Markush language, but has not chosen to do so in this claim.  Therefore, the examiner can interpret the cancer to be gastro-intestinal cancers, and those species listed after this genus to be merely exemplary.
The examiner requests clarification of these claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Chalikonda
Claims 1, 2, 4, 10-14, 20-25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chalikonda et al. (Cancer Gene Therapy (2008) 15, 115–125; doi:10.1038/sj.cgt.7701110; published online 14 December 2007).
	Chalikonda et al. teach making vvDD-CD which is a recombinant vaccinia virus that expresses the fcy1 gene encoding cytosine deaminase from Saccharomyces cerevisiae (page 116, col.2, Recombinant VV section).  Chalikonda et al. indicate that vvDD-CD virus contains disruption of the thymidine kinase gene (page 117, col.2, Results section and Figure 1, page 118).  Chalikonda et al. indicate that vvDD-CD is an oncolytic virus (Figure 3, page 120).  A person of ordinary skill in the art knows that the J2R locus is another name for the Thymidine Kinase gene in vaccinia virus. A person of ordinary skill in the art knows that the vvDD virus is a Wyeth strain of vaccinia virus. Chalikonda et al. teach formulating an intraperitoneal dose of oncolytic vaccinia virus vvDD-CD of 1 x 108 pfu (page 119, col.1).   Therefore, the teachings of Chalikonda et al. anticipated the products reciting limitations of current claims 1, 2, 4, 10-14, 21-23.
	Claim 20 is a method of amplifying the oncolytic virus of claim 1:

    PNG
    media_image1.png
    200
    683
    media_image1.png
    Greyscale

Chalikonda et al. teach (page 117, col.1) cells were infected with vvDD-CD and cultured until harvesting after infection.  Therefore, the teachings of Chalikonda et al. anticipated the method of current claim 20.
	Claims 20-28 are methods of treatment that administer the oncolytic virus of claim 1.  Chalikonda et al. “MOSEC tumor-bearing mice were treated with vvDD-CD
(1.0x109 PFU/mouse) on day 30 and then followed by 5-FC administration for 10 days.” (page 121, col.2, VV-mediated oncolysis is further enhanced by GDEPT with 5-FC treatment  section) and “Figure 7 clearly reveal that dual therapy conferred a
further improvement in survival compared with the vvDD-CD monotherapy (Po0.0075).” (page 122, col.2).  These teachings anticipate the limitations of claims 20-25 and 27-28.
	Accordingly, Chalikonda et al.  anticipated the instant claims.

Malim
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Malim et al. (US2004/0009951).
Claim 3 which is dependent from antecedent claims 1-2 encompass an oncolytic virus that comprises a polynucleotide encoding APOBEC-3G (also known as CEM15).  
Malim et al. teach claims 23 and 12:

    PNG
    media_image2.png
    168
    532
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    57
    531
    media_image3.png
    Greyscale

Therefore, Malim et al. claim a vector that comprises a nucleic acid encoding APOBEC-3G (also known as CEM15).  
Additionally, Malim et al. teach (at paragraph 0064) that the isolated genes can be inserted into an expression vector.  Malim (at paragraph 0071) also  indicates that suitable expression vectors can include viral vectors such as adenoviruses, adeno-associated viruses, and retroviruses.  Both adenovirus and adeno-associated virus are known to a person of ordinary skill in the art as oncolytic viruses.
Accordingly, Malim et al.  anticipated the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Chalikonda
Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chalikonda et al. (Cancer Gene Therapy (2008) 15, 115–125).
Claim 26 is directed to the method of claim 25, wherein said cancer is gastro-intestinal cancer, comprising cancers of oesophagus, gallbladder, liver, pancreas, stomach, small intestine, bowel, and anus.
As described above, Chalikonda et al. anticipated a method of treating cancer by administering vvDD-CD.  Additionally, Chalikonda et al. teach in vitro testing of their vvDD-CD in MC38 cell lines (page 117, col.1, In vitro viral growth assay section).  A person of ordinary skill in the art knows that MC38 cell line is derived from a murine colon carcinoma.  Furthermore, Chalikonda et al. teach “We have previously demonstrated that vvDD, a recombinant VV deleted in viral genes encoding TK and VGF, is a highly tumor-selective replicating oncolytic virus and is effective in a murine colon cancer model.” (page 117, col.2, results).
Therefore, while Chalikonda et al. did not practice treating colon cancer by administering vvDD-CD, there is ample evidence to suggest that such a virus would be successful in vivo.  Besides demonstrating the vvDD-CD could infect and reproduce in colon cell line in vitro, vvDD was successfully used in vivo animal models of colon cancer.  This would guide a person of ordinary skill to practice  an in vivo method of treating colon cancer by administering vvDD-CD.
Therefore, despite falling short of an anticipatory embodiment, the examiner concludes there is ample evidence and motivation in Chalikonda to support a case of prima facie obviousness to practice the method of claim 26.

Chalikonda & Dance
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chalikonda et al. (Cancer Gene Therapy (2008) 15, 115–125) as applied to claim 1, and further in view of Dance et al. (Nucleic Acids Research, 2001, Vol. 29, No. 8, page 1772-1780).
As described above, Chalikonda et al. anticipated a method of treating cancer by administering vvDD-CD.  However, Chalikonda et al. indicates that their vvDD-CD expresses the fcy1 gene encoding cytosine deaminase from Saccharomyces cerevisiae.  
Therefore, Chalikonda cannot anticipate an embodiment where vvDD-CD expresses the CDD1 gene encoding cytosine deaminase from yeast  Saccharomyces cerevisiae.  
Dance et al. indicates that the fcy1 gene and CDD1 gene are not identical, but are two members of a larger genus of cytosine deaminases. 
Therefore, it would be obvious to a person of ordinary skill in the art to practice a method of treating cancer by administering vvDD-CD where the cytidine deaminase is the yeast gene, CDD1.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute the CDD1 gene for the fcy1 gene in a vvDD-CD oncolytic virus. 
The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to substitute a CDD1 gene for the fcy1 gene in a vvDD-CD oncolytic virus because Dance et al teach the equivalency of CDD1 and fcy1.
Therefore the oncolytic virus as taught by Chalikonda and Dance  would have been prima facie obvious over the oncolytic virus of the instant application.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633